Exhibit 10.2

CARREKER CORPORATION

SENIOR EXECUTIVE

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (the “Agreement”) is dated as of
October       , 2006, between Carreker Corporation, a Delaware corporation with
its principal executive offices at 4055 Valley View Lane, Suite 1000, Dallas,
Texas 75244 (the “Company”), and Lisa Peterson (the “Executive”) who resides at
772 Lexington Avenue, Coppell, Texas 75019

W I T N E S S E T H:

WHEREAS, the Executive and the Company desire to define the terms of the
employment of the Executive with the Company;

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and subject to the
terms and conditions hereinafter set forth, the parties hereto agree as follows:

1.                                       DEFINITIONS.

In addition to the words and terms elsewhere defined in this Agreement, the
following words and terms as used herein shall have the following meanings,
unless the context or use indicates a different meaning:

“Cause” means (a) any act by the Executive that is materially adverse to the
best interests of the Company and which, if the subject of a criminal
proceeding, could result in a criminal conviction for a felony or (b) the
failure by the Executive to substantially perform her duties hereunder, which
duties are within the control of the Executive (other than the failure resulting
from the Executive’s incapacity due to physical or mental illness), provided,
however, that the Executive shall not be deemed to be terminated for Cause under
this subsection (b) unless and until (1) after the Executive receives written
notice from the Company specifying with reasonable particularity the actions of
Executive which constitute a violation of this subsection (b) and (2) within a
period of 30 days after receipt of such notice (and during which the violation
is within the control of the Executive), Executive fails to reasonably and
prospectively cure such violation.

“Good Reason” means the occurrence of a Triggering Event (as defined below) and
(A) without her prior concurrence, the Company materially diminishes the
Executive’s duties, assigns to the Executive duties inconsistent with his/her
designated position, or reduces the Executive’s Base Salary or Targeted Bonus
(as defined below) to an amount less than previously determined or established
by the Chairman or Board of Directors, (B) the Company’s or any subsidiary’s
requiring the Executive to perform services at any location outside the Dallas,
Texas metropolitan area, other than reasonable business travel consistent with
Executive’s current travel requirements, or (C) any change in any employee
benefit plans or


--------------------------------------------------------------------------------




arrangements in effect on the date hereof in which the Executive participates
(including without limitation any pension and retirement plan, savings and
profit sharing plan, stock ownership or purchase plan, stock option plan, or
life, medical or disability insurance plan), which would adversely affect the
Executive’s rights or benefits thereunder, unless such change occurs pursuant to
a program applicable to all executive officers of the Company and does not
result in a proportionately greater reduction in the rights of or benefits to
the Executive as compared to any other executive officer of the Company.

“Triggering Date” means the date of a Triggering Event.

“Triggering Event” means an event of a nature that would be required to be
reported by the Company in response to Item 6(d) of Schedule 14A of Regulation
14A promulgated under the Exchange Act; provided that, without limitation, such
an event shall be deemed to have occurred if (a) any person or group (as such
terms are used in Section 13(d) and 14(d) of the Exchange Act) is or becomes the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing more than 50% of the
combined voting power of the Company’s then outstanding securities, or (b) there
are serving as directors a majority of persons who were elected as members of
the Board of Directors and were not nominated by management or the Board of
Directors of the Company to serve on the Board of Directors of the Company, or
(c) the Company is merged or consolidated with another corporation and as a
result of such merger or consolidation less than 51% of the outstanding voting
securities of the surviving or resulting corporation are owned in the aggregate
by the former shareholders of the Company, excluding for purposes of such
calculation shares of the voting securities of the Company owned by a party to
such merger or consolidation or affiliates (within the meaning of the Exchange
Act) of such party, as the same existed immediately prior to such merger or
consolidation, or (d) a liquidation or dissolution of the Company, or (e) a sale
of substantially all of the assets of the Company.

2.                                       EMPLOYMENT.

The Company hereby employs the Executive and the Executive hereby accepts
employment on the terms and conditions set forth herein.

3.                                       TERM.

The term of this Agreement shall commence on the date of execution hereof and
may be terminated only in accordance with the provisions of Section 9 of this
Agreement.

4.                                       SALARY.

(a)                                  For all services rendered by the Executive
under this Agreement, the Company shall pay the Executive a base salary as
established each fiscal year by the Board of Directors (“Base Salary”), which
Base Salary shall at no time be less than the amount in effect at the date of
this Agreement, payable in accordance with the Company’s customary payroll
practices.

(b)                                 The Executive shall be entitled to
participate in any employee bonus plan or arrangement made available by the
Board of Directors in the future to its executive officers, subject to and on a
basis consistent with the terms, conditions and overall administration of such
plan or arrangement, in a maximum potential amount as established by Executive’s
offer letter or other written communication (“Targeted Bonus”)

2


--------------------------------------------------------------------------------




(c)                                  The Executive shall be entitled to
participate in or receive benefits under any employee benefit plan or
arrangement (collectively referred to as “Benefits”) made available by the
Company in the future to its executive officers and key management personnel,
subject to and on a basis consistent with the terms, conditions and overall
administration of such plan or arrangement.  Nothing paid to the Executive under
any plan or arrangement presently in effect or made available in the future
shall be deemed to be in lieu of the salary payable to the Executive pursuant to
Subsection 4(a) and 4(b).

5.                                       POSITION.

The Executive shall be engaged in an executive capacity as a senior officer of
the Company.  The Executive will serve on the executive/management committee of
the Company that sets policy and strategy for, and directs and manages the
implementation and execution of, the business of, the Company and its
affiliates. The precise services of the Executive may be extended or curtailed
from time to time at the direction of the Board of Directors of the Company
provided that the Executive’s authority, duties and responsibilities shall be at
least commensurate in all material respects with those provided for herein and
exercised by Executive at the date of this Agreement.

6.                                       DUTIES.

During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities.  During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate (with the approval of
the Chairman and Board of Directors), civic or charitable boards or committees,
and (B) manage personal investments, so long as such activities do not
significantly interfere with the performance of the Executive’s responsibilities
as an employee of the Company in accordance with this Agreement or create a
conflict of interest.

7.                                       DISABILITY.

If the Executive is unable to perform his services by reason of illness or
incapacity for a continuous period in excess of six months, unless otherwise
required by the provisions of Sections 10 or 24 of this Agreement, compensation
otherwise payable by the Company shall cease and any future payments to the
Executive shall be subject to the terms and provisions of long-term disability
insurance coverage, if any, maintained by the Company.  Notwithstanding anything
herein to the contrary, the Board of Directors of the Company may terminate the
Executive’s employment with the Company under this Agreement at any time after
the Executive shall be absent from his employment, for whatever reason, for a
continuous period of more than six months, and, except for any obligations of
the Company under Sections 10, 24, and 27 of this Agreement, all other
obligations of the Company hereunder shall cease upon such termination.

8.                                       COMPENSATION AFTER DEATH.

If the Executive dies during the term of his/her employment, the Company shall
pay to such person as the Executive shall designate in a notice filed with the
Company, or, if no such person shall be designated, to his/her estate as a lump
sum death benefit, all earned and unpaid base salary, prorated bonuses (if any)
for that portion of the year of his/her death during which he worked, other
bonuses (if any) accrued and payable, and accrued benefits, all as of the date
of his/her death, in

3


--------------------------------------------------------------------------------




addition to any payments the Executive’s spouse, beneficiaries, or estate may be
entitled to receive pursuant to any pension or employee benefit plan or life
insurance policy which may be maintained by the Company, and such payments shall
fully discharge the Company’s obligations hereunder.

9.                                       TERMINATION.

9.1                                 Termination Prior to the Triggering Date.

(a)                                  Upon 60 days’ prior written notice to the
Executive and prior to the Triggering Date, the Company may terminate the
Executive’s employment with the Company under this Agreement with or without
Cause.

(b)                                 Prior to the Triggering Date, the Executive
may terminate her employment with the Company under this Agreement by giving 60
days’ prior written notice of her desire to the Board of Directors of the
Company.  The Executive will continue to receive her Base Salary and Benefits
through the date of termination with no liability on the part of the Company for
further payments to the Executive unless Executive terminates her employment
pursuant to Section 9.1(c)(ii), at which time Sections 9.1(c) and (d) shall
apply.

(c)                                  In the event that (I) the Company
terminates the Executive’s employment for any reason other than for Cause and at
a time when Executive is not eligible to receive benefits under the Company’s
Long Term Disability Plan; or (ii) the Executive terminates her employment as a
result of any of the following reasons: (A) without the Executive’s consent the
Company materially diminishes the scope of the Executive’s duties, assigns to
the Executive duties materially inconsistent with his designated position, or
reduces the Executive’s Base Salary or Targeted Bonus to an amount less than
previously determined or established by the Board of Directors,(B) the Company’s
requires the Executive to perform services at any location outside the Dallas,
Texas metropolitan area, other than reasonable business travel or (C) the
Company breaches any of its material obligations under this Agreement and such
breach is not cured within 30 days after written notice thereof by the
Executive; then the Company shall pay the Executive severance payments in an
amount equal to the sum of the (x) Executive’s annual Base Salary (“Annual Base
Salary”), and (y) an amount equal to the maximum Targeted Bonus that could have
been payable to Executive (not to exceed fifty percent (50%) for the fiscal year
during which notice of such termination occurs (“Bonus”) (provided, however,
that if the basis for Executive’s termination is the reduction in her Base
Salary, the severance pay shall be based on the Base Salary in effect prior to
such reduction).  The severance payments shall be made in installments over a
period of 12 months.  Notwithstanding the foregoing, if the Executive terminates
her employment pursuant to clause (ii) above, she shall be entitled to the
severance payments provided for in this paragraph only if she gives written
notice to the Company of her termination of employment within 30 days after the
occurrence of the event or events specified in clause (ii) on which she bases
his termination and such notice specifies such event or events.

(d)                                 The severance payments provided for in this
Section 9.1 shall be in lieu of all severance payments or benefits to which the
Executive might otherwise be entitled under Company severance policies from time
to time in effect, except for (i) accrued and unpaid Base Salary to the date of
termination, and (ii) any bonus or other compensation due with respect to
periods completed as of the date of termination.  Nothing contained in the
foregoing shall be construed so as to affect the Executive’s rights or the
Company’s obligations relating to agreements or benefits that are unrelated to
termination of employment.

(e)                                  In the event that the Company terminates
the Executive’s employment for Cause,

4


--------------------------------------------------------------------------------




the Company will have no liability on its part for further payments after the
termination date to the Executive.

(f)                                    In voting upon such termination described
in Subsections 9.1(a), if the Executive is also a member of the Board of
Directors of the Company, then she may not vote on such termination, and the
total number of members of the Board of Directors will be reduced by one for
purposes of voting on such termination.

9.2                                 Termination After the Triggering Date.

(a)                                  On or after the Triggering Date and
irrespective of whether or not the Executive has given notice of termination of
employment pursuant to Section 9.2(c), the Company may terminate the Executive’s
employment with the Company under this Agreement only for Cause and, subject to
the provisions of Sections 24 and 27 hereof, with no liability on its part for
further payments to the Executive.

(b)                                 On or after the Triggering Date and
irrespective of whether or not the Executive has given notice of termination of
employment pursuant to Section 9.2(c), if the Executive’s employment with the
Company is terminated without Cause or if Executive terminates her employment
with the Company for Good Reason, the Executive will continue to accrue and
receive her base salary and Benefits through the date of termination and will be
entitled to receive the benefits provided for under Section 10 hereof.

(c)                                  On or after the Triggering Date, the
Executive may, in her sole and absolute discretion and without any prior
approval by the Board of Directors of the Company, and upon 60 days prior
written notice to the Company, terminate her employment with the Company under
this Agreement for any reason whatsoever.  If the Executive’s employment with
the Company under this Agreement is terminated pursuant to this Subsection
9.2(c) and subject in all respects to the provisions of Section 9.2(a) and (b),
the Executive will continue to accrue and receive her base salary and Benefits
through the date of termination and will be entitled to receive the benefits
provided for under Section 10 hereof.  No termination of the Executive’s
employment with the Company pursuant to Subsections 9.2(b) or (c) shall in any
way terminate the Company’s obligations under Sections 24 and 27 of this
Agreement.

10.                                 COMPENSATION AFTER CERTAIN TERMINATIONS.

If the Executive’s employment with the Company is terminated (whether such
termination is by the Executive or by the Company) at any time on or within two
years after the Triggering Date for any reason other than (a) termination by the
Company for Cause, (b) the Executive having reached the age of 65, or (c) the
Executive’s death, then, within five days after the date of such termination,
the Company shall pay the Executive a lump sum amount in cash equal to one and
one-half (1.5) times the sum of the (x) Executive’s Annual Base Salary and (y)
Bonus.

11.                                 TRANSFER OF ASSETS TO IRREVOCABLE TRUST.

On the Triggering Date or as soon thereafter as the Company knows of the
occurrence of a Triggering Event, the Company shall transfer cash to an
irrevocable trust in an amount no less than the total amount which would be
payable to the Executive pursuant to Section 10 of this Agreement as if the
Executive’s employment terminated on the Triggering Date.

5


--------------------------------------------------------------------------------




12.                                 MITIGATION.

The Executive shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise, nor
shall the amount of any payment provided for in this Agreement be reduced by any
compensation earned by the Executive as the result of employment by another
employer after the date of termination of Executive’s employment with the
Company, or otherwise.

13.                                 NON-COMPETE AND CONFIDENTIAL INFORMATION.

13.1  Covenant Not to Compete.

(i) Compliance with the provisions of this Section 13 is an express condition of
the Executive’s right to receive payments, vesting, and benefits hereunder. The
Executive acknowledges and recognizes the confidential information and records
provided by the Company, the benefits provided hereunder, and the professional
training and experience he will receive from and the contacts he will be
provided by the Company, as well as the highly competitive nature of the
Company’s business, and in consideration of all of the above, agrees that during
the period beginning on the effective date of the Executive’s termination of
employment with the Company (the “Date of Termination”) and ending twelve (12)
months thereafter (the “Covered Time”), the Executive will not directly or
indirectly, individually or as an employee, partner, officer, director, or
stockholder (other than as the holder of less than 2% of the outstanding stock
of a publicly-traded corporation) (a) solicit from or perform for any client of
the Company any services which are directly competitive with any of the services
which the Company performs or solicits or (b) sell, license or lease any
products or services to any client of the Company which are directly competitive
with any products or services which the Company sells, licenses, or leases.  The
Company will furnish to Executive, promptly after termination, a list of clients
as if the date of Executive’s termination for purposes of establishing the
definition of “client of the Company” under this Section 13.1

(ii) The Executive agrees that during the term of this Agreement (including any
extensions thereof) and for the twenty-four (24) months thereafter, he shall not
(i) directly or indirectly solicit or attempt to solicit any of the employees,
agents, consultants, or representatives of the Company or affiliates of the
Company to leave any of such entities; or (ii) directly or indirectly solicit or
attempt to solicit any of the employees, agents, consultants or representatives
of the Company or affiliates of the Company to become employees, agents,
representatives or consultants of any other person or entity.

(iii)  The Executive understands that the provisions of Sections 13(a)(i) and
(ii) may limit his ability to earn a livelihood in a business similar to the
business of the Company but nevertheless agrees and hereby acknowledges that the
restrictions and limitations thereof are reasonable in scope, area, and
duration, are reasonably necessary to protect the goodwill and business
interests of the Company, and that the consideration provided under this
Agreement is sufficient to justify the restrictions contained in such
provisions. Accordingly, in consideration thereof and in light of the
Executive’s education, skills and abilities, the Executive agrees that he will
not assert that, and it should not be considered that, such provisions are
either unreasonable in scope, area, or duration, or will prevent him from
earning a living, or otherwise are void, voidable, or unenforceable or should be
voided or held unenforceable.

6


--------------------------------------------------------------------------------




13.2          Enforcement.

(i)  The parties hereto agree and acknowledge that the covenants and agreements
contained herein are reasonable in scope, area, and duration and necessary to
protect the reasonable competitive business interests of the Company, including,
without limitation, the value of the proprietary information and goodwill of the
Company.

(ii)  The Executive agrees that the covenants and undertakings contained in
Section 13 of this Agreement relate to matters which are of a special, unique
and extraordinary character and that the Company cannot be reasonably or
adequately compensated in damages in an action at law in the event the Executive
breaches any of these covenants or undertakings. Therefore, the Executive agrees
that the Company shall be entitled, as a matter of course, without the need to
prove irreparable injury, to an injunction, restraining order or other equitable
relief from any court of competent jurisdiction, restraining any violation or
threatened violation of any of such terms by the Executive and such other
persons as the court shall order. The Executive agrees to pay costs and legal
fees incurred by the Company in obtaining such injunction, if and when any
injunction becomes final and unappealable.

(iii)  Rights and remedies provided for in this Section 13(b) are cumulative and
shall be in addition to rights and remedies otherwise available to the parties
under any other agreement or applicable law.

(iv)  In the event that any provision of this Agreement shall to any extent be
held invalid, unreasonable or unenforceable in any circumstances, the parties
hereto agree that the remainder of this Agreement and the application of such
provision of this Agreement to other circumstances shall be valid and
enforceable to the fullest extent permitted by law. If any provision of this
Agreement, or any part thereof, is held to be unenforceable because of the scope
or duration of or the area covered by such provision, the parties hereto agree
that the court or arbitrator making such determination shall reduce the scope,
duration and/or area of such provision (and shall substitute appropriate
provisions for any such unenforceable provisions) in order to make such
provision enforceable to the fullest extent permitted by law, and/or shall
delete specific words and phrases, and such modified provision shall then be
enforceable and shall be enforced. The parties hereto recognize that if, in any
judicial proceeding, a court shall refuse to enforce any of the separate
covenants contained in this Agreement, then that unenforceable covenant
contained in this Agreement shall be deemed eliminated from these provisions to
the extent necessary to permit the remaining separate covenants to be enforced.
In the event that any court or arbitrator determines that the time period or the
area, or both, are unreasonable and that any of the covenants is to that extent
unenforceable, the parties hereto agree that such covenants will apply in the
greatest geographical area that would not render them unenforceable.

(v)  In the event of the Executive’s breach of this Section 13 and entry of a
final and unappealable judgment enforcing the covenant, in addition to all other
rights the Company may have hereunder or in law or in equity, all payments and
benefits hereunder shall cease; all options, stock, and other securities granted
by the Company, including stock obtained through prior exercise of options,
within the 12 month period prior to Executive’s termination shall be immediately
forfeited (whether or not vested), and the original purchase price, if any,
shall be returned to the Executive; and all profits received through exercise of
options or sale of stock and all previous

7


--------------------------------------------------------------------------------




payments and benefits made or provided hereunder within the 12 month period
prior to Executive’s termination shall be promptly returned and repaid to the
Company.

13.3                           Confidential Information. The Executive shall
hold in a fiduciary capacity for the benefit of the Company all secret or
confidential information, knowledge or data relating to the Company or any of
its affiliated companies, and their respective businesses, which shall have been
obtained by the Executive during the Executive’s employment by the Company or
any of its affiliated companies and which shall not be or become public
knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement). After termination of the Executive’s
employment with the Company, the Executive shall not, without the prior written
consent of the Company or as may otherwise be required by law or legal process,
communicate or divulge any such information, knowledge or data to anyone other
than the Company and those designated by it. In no event shall an asserted
violation of the provisions of this Section 13.3 constitute a basis for
deferring or withholding any amounts otherwise payable to the Executive under
this Agreement.

14.                                 ENTIRE AGREEMENT.

This Agreement, embodies the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof and supersedes all
prior negotiations, agreements, and understandings relating to such subject
matter, and may be modified or amended only by an instrument in writing signed
by the parties hereto.

15.                                 LAW TO GOVERN.

This Agreement is executed and delivered in the State of Texas and shall be
governed, construed, and enforced in accordance with the laws of the State of
Texas.

16.                                 ASSIGNMENT.

This Agreement is personal to the parties, and neither this Agreement nor any
interest herein may be assigned (other than by will or by the laws of descent
and distribution) without the prior written consent of the parties hereto nor be
subject to alienation, anticipation, sale, pledge, encumbrance, execution, levy,
or other legal process of any kind against the Executive or any of her
beneficiaries or any other person.  Notwithstanding the foregoing, but subject
to satisfaction of the Company’s obligation to fund the irrevocable trust as
provided in Section 11, the Company shall be permitted to assign this Agreement
to any corporation or other business entity succeeding to substantially all of
the business and assets of the Company by merger, consolidation, sale of assets,
or otherwise, but only if by written agreement the Company’s successor assumes
in full all of the Company’s obligations under this Agreement.  From and after
assignment of this Agreement by the Company in accordance with the foregoing
provisions, a Triggering Event shall be deemed to have occurred.  Failure by the
Company to obtain such assumption prior to the effectiveness of such succession
shall be a breach of this Agreement and shall entitle the Executive to
immediately receive compensation under this Agreement from the Company and from
the Company’s successor in the same aggregate amount and on the same terms as he
would be entitled to hereunder if he had voluntarily terminated his employment
with the Company for Good Reason after the Triggering Date, and, for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Triggering Date.

8


--------------------------------------------------------------------------------




17.                                 BINDING AGREEMENT.

Subject to the provisions of Section 16 of this Agreement, this Agreement shall
be binding upon and shall inure to the benefit of the Company and the Executive
and their respective representatives, successors, and assigns.

18.                                 REFERENCES AND GENDER.

All references to “Sections” and “Subsections” contained herein are, unless
specifically indicated otherwise, references to sections and subsections of this
Agreement.  Whenever herein the singular number is used, the same shall include
the plural where appropriate, and words of any gender shall include each other
gender where appropriate.

19.                                 WAIVER.

No waiver of any right under this Agreement shall be deemed effective unless the
same is set forth in writing and signed by the party giving such waiver, and no
waiver of any right shall be deemed to be a waiver of any such right in the
future.

20                                    NOTICES.

Except as may be otherwise specifically provided in this Agreement, all notices
required or permitted hereunder shall be in writing and will be deemed to be
delivered when deposited in the United States mail, postage prepaid, registered
or certified mail, return receipt requested, addressed to the parties at the
respective addresses set forth herein, or at such other addresses as may have
theretofore been specified by written notice delivered in accordance herewith.

21.                                 OTHER INSTRUMENTS.

The parties hereto covenant and agree that they will execute such other and
further instruments and documents as are or may become necessary or convenient
to effectuate and carry out the terms of this Agreement.

22.                                 HEADINGS.

The headings used in this Agreement are used for reference purposes only and do
not constitute substantive matter to be considered in construing the terms of
this Agreement.

23.                                 INVALID PROVISION.

Any clause, sentence, provision, section, subsection, or paragraph of this
Agreement held by a court of competent jurisdiction to be invalid, illegal, or
ineffective shall not impair, invalidate, or nullify the remainder of this
Agreement, but the effect thereof shall be confined to the clause, sentence,
provision, section, subsection, or paragraph so held to be invalid, illegal, or
ineffective.

24.                                 RIGHTS UNDER PLANS AND PROGRAMS.

Anything in this Agreement to the contrary notwithstanding, no provision of this
Agreement is intended, nor shall it be construed, to reduce or in any way
restrict any benefit to which the Executive may be entitled under any agreement,
plan, arrangement, or program providing benefits for the Executive.

9


--------------------------------------------------------------------------------




25.                                 MULTIPLE COPIES.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which shall together constitute one and the
same instrument.  The terms of this Agreement shall become binding upon each
party from and after the time that he or it executed a copy hereof.  In like
manner, from and after the time that any party executes a consent or other
document, such consent or other document shall be binding upon such parties.

26.                                 WITHHOLDING OF TAXES.

The Company may withhold from any amounts payable under this Agreement all
federal, state, city, or other taxes as shall be required pursuant to any law or
government regulation or ruling.

27.                                 LEGAL FEES AND EXPENSES.

The Company shall pay and be responsible for all legal fees and expenses which
the Executive may incur as a result of the Company’s failure to perform under
this Agreement or as a result of the Company or any successor contesting the
validity or enforceability of this Agreement.

28.                                 SET OFF OR COUNTERCLAIM.

Except with respect to any claim against or debt or other obligation of the
Executive properly recorded on the books and records of the Company prior to the
Triggering Date, there shall be no right of set off or counterclaim against, or
delay in, any payment by the Company to the Executive or her beneficiaries
provided for in this Agreement in respect of any claim against or debt or other
obligation of the Executive, whether arising hereunder or otherwise.

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

 



CARREKER CORPORATION

 

 

 

 

 

By:

 

 

 

 

J. D. Carreker

 

 

 

Chairman of the Board

 

 

 

and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lisa Peterson

 

 

10


--------------------------------------------------------------------------------